File No. 812-[] UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION Application for an Order under Section 6(c) of the Investment Company Act of 1940, as amended (“Act”) for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act, under Sections6(c) and 17(b) of the Act, for an exemption from Sections 17(a)(1) and (a)(2) of the Act and under Section12(d)(1)(J) of the Act, for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act In the Matter of AlphaMark Advisors, LLC 250 Grandview Drive, Suite 175 Ft. Mitchell, Kentucky 41017 ETF Series Solutions Quasar Distributors, LLC 615 East Michigan Street, 4th Floor Milwaukee, Wisconsin 53202 Please send all communications and orders to: W. John McGuire, Esq. Morgan, Lewis & Bockius LLP 2treet NW Washington, DC 20006-1806 Michael D. Barolsky, Esq. U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 Page 1 of 33 sequentially numbered pages (including exhibits) As filed with the Securities and Exchange Commission on December 18, 2014 TABLE OF CONTENTS I. INTRODUCTION 3 A. Summary of Application 3 B. Comparability to Prior Commission Orders 4 II. THE APPLICANTS 4 A. The Trust 4 B. Adviser 5 C. The Distributor 5 III. APPLICANTS’ PROPOSAL 6 A. Operation of the Funds 6 1. Capital Structure and Voting Rights; Book-Entry. 6 2.
